I would like to begin on a personal note by thanking the previous speaker, Charles Michel, who will be stepping down from the Belgian Government in a few months to take over the reins of the presidency of the European Council. I take this opportunity to wish him the best of luck as his neighbour in that endeavour that will occupy him for some years to come.
At the outset, I think we are all aware that the week under way here is remarkable in several respects — not only in the number of Member States participating, which continues to grow, but also the number of topics addressed during this week, whether in plenary, major meetings or in side events in parallel to the series of summits or high-level events.
This week is further notable for the unprecedented momentum to tackle specific challenges. I am referring, first and foremost, to the climate emergency, as reflected by the great many demonstrations in cities and towns in countries around the world. The activism of young people, together with the proliferation of initiatives by civil society, the private sector and intentional entities, is truly remarkable. We have all seen that over the past few days.
However, it is through the actions of the men and women in Government that the momentum must find its expression in order to prevent an environmental, economic and ultimately geopolitical catastrophe. International security, growth, migration and human rights — not one of those areas is today unaffected by climate change, which becomes ever more alarming each year. The recent report of the Intergovernmental Panel on Climate Change details the scale of the challenge and the urgent need for action. Only by cutting present global greenhouse gas emissions in half by 2030 followed by climate neutrality by 2050 will allow us to limit global warming to 1.5 degrees Celsius.
I was able to take the opportunity, for which I am grateful, on Monday during the Climate Summit to give an account of my country’s contributions to collective efforts: first, we will reduce greenhouse gas emissions by 50 to 55 per cent by 2030 compared to 2005 levels; secondly, we will increase the share of renewable energy in the mix we consume by 23 to 25 per cent by 2030; we will increase energy efficiency by 40 to 44 per cent by 2030; and thirdly, we will soon adopt a framework climate law aiming to achieve climate neutrality by 2050 at the latest.
Those figures notwithstanding, most young people are frustrated because they believe such numbers are empty promises and will remain nothing more than numbers we proclaim. It is up to us to reassure our children that their future is secure. The hope and optimism of emerging generations also feed on their trust in their parents’ actions. However, in the fight against climate change over the decades to come, young people are our allies, because they are never, on principle, opposed to change. Never. Youth brings change. It embodies change. For young people, change is a virtue; it is fundamentally positive. It is the way life is.
We understand that life is also about movement. When one is young and more so when one is no longer young, it is easy to note the importance of mobility. In Luxembourg, we decided to show that the fight against climate change can bring positive change and an improvement in the quality of life for all. We undertook an unprecedented landmark measure — free public transport at the national level for all buses, trams and trains, starting next year. Of course, we need an attractive, reliable and comfortable public transportation system. These are all challenges that we must overcome, and we are working on them.
With regard to international solidarity, for 2021-2025, Luxembourg will allocate €200 million for financial and technical assistance to combat climate change in developing countries, with priority given to the least developed countries and small island developing States. On an annual basis, that is twice the sum allocated in 2014-2020. A significant portion of those funds will go to the Green Climate Fund.
Luxembourg will continue its efforts to create a favourable environment for green finance. In 2016, the Luxembourg Stock Exchange launched the Luxembourg Green Exchange, the first global listing platform dedicated exclusively to green bonds. In partnership with the European Investment Bank, also based in Luxembourg — which I sincerely thank for its collaboration — we created the Climate Finance Platform to increase our ability to leverage private investments in climate projects while mitigating their financial risk. We hope that, in the long-term, that this project will extend to the financing of the Sustainable Development Goals of 2030 Agenda for Sustainable Development.
At the Summit held here yesterday and the day before, we discussed how critical financing is to meet those important Goals. That said, the contribution of States remains essential, especially in the area of financing for development. Another summit is being held on this subject in a room a few steps from here, where my country will present innovative initiatives, particularly in the field of investment vehicles with a social and environmental impact. The mobilization of private resources is a reality in the Grand Duchy of Luxembourg.
However, the most innovative mechanisms cannot compensate for the relative decline in public funding. For its part, Luxembourg will continue to devote 1 per cent of its gross national income to official development assistance, with a focus on the least developed countries. The funds allocated to international climate financing and to hosting refugees are additional to that, in accordance with the principle of additionality.
For years, we have remained convinced — and I know that the politics of cooperation just before elections, for some, is not very popular — that no matter what Administration is in power in the Grand Duchy of Luxembourg, investing in cooperation is the best preventive measure and the best investment that can be made. And we will continue to do so.
The five summit meetings being held this week on the margins of the general debate illustrate that the major challenges facing humankind can be addressed only within a universal and comprehensive framework. Nevertheless, there is a sense that multilateralism has, in other periods, been more successful than it is today. We see that, for example, in the fields of human rights, migration, security and trade. With regard to trade, for instance, the use of unilateral measures and countermeasures — often based on real concerns, but also often based on false pretexts — helps no one and drags us into a cycle that is dangerous to the entire international community. It is our people who, ultimately, end up losing out.
It is our duty, for the sake of our future, to relaunch multilateral formats. For our part, we have always been in favour of active, dynamic and rule-of-law multilateralism. This is natural for a small country with an open economy, but it is also an informed choice beyond the considerations of sovereignty alone. To the extent that we are able, we try to participate actively in the most committed forums in the pursuit of greater international cooperation. In that connection, to name but two examples, I note our participation in the High Ambition Coalition to fight climate change and our contribution to the Alliance for Multilateralism.
The European Union is one such push for multilateralism, which has enabled our continent to live in peace since 1957. Despite the limited conflict we have seen on the European continent, the members of the European Union have lived in peace since then. In that connection, the rise of populists in Europe is not helping. Conflicts, frozen or not, disputes between States and internal tensions among ethnic or religious groups persist in Europe. We cannot claim that Ukraine is now living in peace. The Caucuses and the Balkans are also rather tense. In other words, Europe is not in a position to lecture others on their actions. Nevertheless, it is important to be able to share and seek solutions together.
Turning to the Middle East, the peace process is not improving, but rather is deteriorating year upon year. The prospects for a just and balanced peace are diminishing, along with the concept of a two-State solution. Recent developments in the context of the election campaign in Israel bear that out. At the same time, recent initiatives of an essentially bilateral nature, if they ever come to fruition, cannot replace the multilateral actors that confer international legitimacy on any negotiated solution.
The Middle East remains a source of serious concern. The wars in Syria and Yemen continue. We cannot never forget the suffering of civilians, the denial of humanitarian assistance and the flagrant, repeated and systematic violations of human rights in the region, which are our primary concern. But there are also other recent events, such as the attacks on oil facilities in Saudi Arabia. Let us therefore learn from our mistakes.
All actors in the region must help calm the situation and avoid escalation. That, of course, also applies to Iran, as well as to all other actors in the region. Tehran must also comply anew with all the provisions of the 2015 Joint Comprehensive Plan of Action. My country, like the whole of the European Union, wants to believe that it is possible — even if it means broadening the scope — to make the 2015 agreement work. But if that is to happen, the United States and Iran must resume their dialogue.
The very volatile situation in the Middle East reminds us that contemporary crises are complex and have enormous explosive potential. Today, the mobile and instantaneous nature of communications have brought us closer to the misfortunes of all in a much more direct way. We must never forget that, beyond trade relations, direct investments and alliances, it is the destinies of individuals — men, women and children — that connect us all.
That is particularly true with regard to the situation in Libya, which is not improving. We see the ongoing difficulties that the Special Representative of the Secretary-General, Mr. Ghassan Salame, continues to experience in bringing the parties to the table. It is crucial to reflect on how to resolve that situation. We know, too, that today it is impossible to tackle the situation in Libya without addressing the plight of the thousands of migrants from Africa, who must traverse the war-torn country in the hope of reaching Europe.
I believe it is important to note that the ties between the African continent and mine are not limited to migration issues. Too often, there is a tendency to limit them to that issue. They never have been and never will be. Our ties are ancestral, forged by geographical and cultural proximity and by a common history, which has been painful at times and marked by the slave trade and colonialism, among other things. Today, my country’s ties with the countries and peoples of the African continent are ties of friendship, solidarity and mutual respect. Luxembourg maintains particularly close links with the francophone West African countries.
I would now like to say a few words about human rights worldwide. The situation on the ground is not good, and I am not referring only to conflict situations. It is also deteriorating with respect to gains that we thought had been consolidated and that are now systematically being called into question.
In conflict situations, the use of sexual violence as a weapon of war is a scourge that continues to strike throughout the world. We have seen this in equatorial Africa, in the Great Lakes region, in Iraq with Da’esh and in the Balkans. This year, we organized a conference under the auspices of the Foundation of the Grand Duke and Grand Duchess to address this issue.
The situation of children in armed conflict also remains a source of great concern. The reports prepared by the United Nations are appalling. Although the Organization does not remain passive in such situations, Member States do not always understand the full consequences of their actions. Initiatives to reduce funding for human rights protection or children in armed conflict when deciding on funding for United Nations peacekeeping operations are hard hearted and difficult to justify.
Those responsible for human rights violations in such situations must know that they too will one day be held accountable. Impunity cannot become the norm. The jurisdiction of the International Criminal Court (ICC) is not universal, but it is an integral part of the international system, and the Court’s representatives must be able to travel and operate in that capacity without obstacles, including here in New York at United Nations Headquarters. When the ICC is unable to act, impartial and independent investigative mechanisms, such as those established by the General Assembly in the case of Syria and by the Human Rights Council in the case of Myanmar, provide an alternative.
The oppression of religious minorities and their lack of protection by the State have not been eliminated in the twenty-first century. In Asia, Africa, the Near and Middle East, countless women and men are persecuted. No distinction should be made between the rights of Christians, Jews or Muslims or members of any other faith. I know that Europe is not in a position to lecture others on this point. Barely seventy-five years after the liberation of the extermination camps in Europe, the European continent continues to have a duty to preserve and honour that memory, especially at a time when speeches invoke that same hatred, xenophobia, intolerance and anti-Semitism, which are all resurfacing in certain countries and in political speeches.
In January, we will commemorate the seventy-fifth anniversary of the liberation of Auschwitz by the Red Army. I do not know if anyone has visited Auschwitz, but I can say clearly that it changed me. In the camp, there are rooms filled with hair, rooms filled with glasses, rooms filled with prosthetic limbs, rooms filled with suitcases. Each item in these rooms was a life, a family. The people were condemned for being Jewish, for not espousing Nazi ideology, for being Gypsies, for being homosexuals, for being handicapped or simply being resisters. When I see that in certain countries there is a rise in revisionism, negationism, Nazism or Nazi ideology, I sometimes ask myself if we have ever truly learned anything from the Second World War.
Let me also say how unacceptable it is for State resources to be increasingly used to silence those who have dedicated themselves to the protection of human rights or the protection of the environment or to reporting the news. The work carried out within the Human Rights Council in Geneva on this issue is decisive and includes testimonies. Unfortunately, it is not only compliance with human rights that is being challenged. In recent years, we have seen the very existence of certain rights being called into question. We must admit that this is even true within our Organization’s forums, with regard to sexual and reproductive rights, which is adversely affecting programmes aimed at supporting the reproductive health of millions of women all over the world. I am convinced that this also applies to abortion and the right of every woman to make decisions about her own body.
In the Grand Duchy of Luxembourg, a number of years ago women could still have an abortion for therapeutic reasons or if they are in distress. The law was changed. Abortion was no longer possible for women in distress or for therapeutic reasons. Women were forced to be interviewed by a panel of strangers. That law was changed immediately. I think that abortion is one of the most difficult decisions a woman must face. Every woman therefore needs to be heard and needs help. It is not the job of politics what is or is not good for her in this regard. It is a decision to be taken only after due reflection and help for the woman or couple concerned. It is not up to politics to say what is good for women, much less is it the job of men to decide what women should or should not do. This situation has become very difficult to tolerate and accept in 2020 — tomorrow — to tell the other sex what is good for her. The woman already has a difficult decision to make. Let us not make her life more difficult by trying to make them feel bad for making that decision.
In 2020, we will also celebrate the twenty-fifth anniversary of the Beijing Conference, which strengthened the Commission on the Status of Women. I sometimes wonder if today we would be able to renew the commitments undertaken on that occasion, when I hear the positions and statements of some people on the rights of women.
The same is true of the right to live according to one’s sexual orientation. Here in New York, I was able to launch a debate on hate speech against lesbian, gay, bisexual, transgender and inter sex persons. A lot of work remains to be done. Homosexuality is not a choice. It is time to accept it as it is. What is a choice is homophobia. Let us not forget that.
This year we are also commemorating the thirtieth anniversary of the Convention on the Rights of the Child, an almost universal convention. In this regard, I believe it is important to renew our commitments, including in the light of the developments that have taken place since its adoption, particularly in the field of climate and the digital economy.
My country’s commitment to the promotion of human rights is part of its DNA, whether at the national, European or international level. It covers, without discrimination, the full range of rights recognized by our Organization, including economic and social rights. It is for these reasons that my country is a candidate for election as a member of the Human Rights Council for the period 2022-2024, for the first time since the Council was established. We count on the broad support of the General Assembly during the election in 2021.
I do not want to miss this opportunity to remind the Assembly how important it is that our Organization, which alone can claim to represent the international community, and which, in a way, is the international community itself, adapt to the realities of today’s world. The reforms initiated by the Secretary-General have made good progress. We must now translate them into action on the ground, particularly in terms of development and the organization of the security pillar.
The adaptation efforts of all components of the United Nations system is a prerequisite for the living and dynamic multilateralism that the world needs. That was clearly the original goal of the signatories to the Charter of the United Nations, whose seventy-fifth anniversary we will have the opportunity to celebrate next year. Seventy-five years is also when Auschwitz was liberated, as I said earlier, and also when my country was liberated by the Allies. And, as I stand in our host State, the United States, I am convinced that 99.9 per cent of the soldiers buried in the American cemetery in my country would not even have been able to find Luxembourg on a map. Nevertheless, they fought so that I could live in peace. I will never forget our gratitude to the Allies and our host country. Today, I can live in freedom and freely express my opinion. These cemeteries are proof that war leaves scars that do not heal. We must never forget that.
The summits and our debate this week have shown us that the United Nations is essential if we are to look to the future with clarity and address the challenges facing humankind today. My country is ready. The European Union is ready. Together with our partners in the international community, we want to ensure that we move forward together, because we know that the road is often long and sometimes difficult.
So let us stop speaking about one another. Let us talk to one another.
